         Case 1:20-cv-00101-CG Document 24 Filed 09/30/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

IRIS M. NOCCHI,

                    Plaintiff,

v.                                                           No. CV 20-101 CG

ANDREW SAUL, Commissioner
of the Social Security Administration,

                    Defendant.

                                   FINAL JUDGMENT

      THE COURT, having issued the Memorandum Opinion and Order, (Doc. 23),

enters this Judgment in compliance with Rule 58 of the Federal Rules of Civil

Procedure. Plaintiff’s Motion to Reverse or Remand Decision of Administrative Law

Judge, (Doc. 18), shall be GRANTED. This case is therefore REMANDED to the

Commissioner for further proceedings consistent with the Court’s Opinion.

      IT IS SO ORDERED.


                            _________________________________
                            THE HONORABLE CARMEN E. GARZA
                            CHIEF UNITED STATES MAGISTRATE JUDGE
